Case 7:03-cr-00841-SCR Document 203 Filed 11/20/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.
SALVATORE SAVOCA,
Defendant.

ORDER

03 CR 841-2 (VB)

 

»4

Page 1 of 1

 [ifpole

By letter dated November 20, 2020, the parties jointly request that defendant Salvatore
Savoca’s term of supervised release be terminated early. (Doc. #202). The parties report that
Mr. Savoca has been on supervised release for more than three years, has complied with all the
conditions of supervised release, and is gainfully employed, and that his probation officer
supports early termination of supervised release. In light of the foregoing, and having considered
the factors set forth in 18 U.S.C. § 3553(a), the Court is satisfied that early termination of
supervised release pursuant to 18 U.S.C. § 3583(e) is warranted by Mr. Savoca's conduct and the

interest of justice.

Accordingly, it is hereby ORDERED that supervised release is terminated, and defendant
Salvatore Savoca is discharged therefrom, effective immediately.

By November 30, 2020, defendant Savoca shall either voluntarily dismiss his petition for
relief under 28 U.S.C. § 2255 (case no. 16-cv-4735), or provide a further status update.

Dated: November 20, 2020
White Plains, NY

SO ORDERED:

Vu

 

Vincent L. Briccetti
United States District Judge

 

 
